Holden, J.,
delivered the opinion of the court.
This is an appeal from a judgment of the circuit court of Covington county, sustaining a demurrer to appellant’s declaration. The question presented for our decision is whether the declaration states a cause of action under the law. The declaration alleges that the board of supervisors of Covington county adopted an order vacating and abandoning a certain public highway leading from the town of Seminary across Okatoma creek to and through the farm of appellant; that appellant contributed to the establishment and maintenance of the highway, which was established and maintained by the county; that the abandonment of said public highway leaves appellant without a way of ingress to and engress from said farm, depriving him of access thereto; that appellant is an abutting landowner on said public highway, and on account of the *881abandonment thereof by the county he is deprived of an outlet, which has occasioned him special damages by depriving him of his easement, right, and interest as abutting owner in said public road, without any compensation to him for such damages for depreciation oi said farm property. It is also alleged that the public road so abandoned by the county is the only road or outlet by which said farm may be reached, and that the improvements on said farm were placed there with reference to the location of the said public road; that the abandonment of the said public road by the county will necessitate the expenditure by appellant of considerable money to secure a way of ingress and egress and access to said farm. One thousand dollars as damages is claimed by the appellant, which claim was duly presented and disallowed by the board of supervisors.
The suit is based upon the ground that the vacation and abandonment by the county of the public road abutting on the farm land of appellant is a taking or damaging of »his private property for public use for which due compensation should be made under section 17 of our Constitution.
The defendant below, Covington county, demurred to the declaration on the ground that the county had a lawful right to abandon its public road, and that such abandonment was not the taking or damaging of private property for public use, as there was no taking or damaging of private property within the meaning of the Constitution.
The precise question has never been passed upon by this court. However, the principle involved seems to have been settled by this court. In City of Laurel v. Lowell, 84 Miss. 435, 36 So. 543, it is held that the abandonment or closing of an established street is a taking or damaging of private property for public use within the Constitution, and authorizing compensa*882tion to the abutting property owner. We think that the same principle should apply to the abandonment and closing of public highways in the country where abutting landowners are specially damaged by such discontinuance and abandonment by the county. The abutting landowner on a public highway has a special right of easement and user in the public road for access purposes, and this is a property right which cannot be damaged or taken from him without due compensation. The right of access is appurtenant to his land and his private property. To destroy this right is to damage his property.
When a public highway is established, the abutting owner acquires a special easement therein in connection with his land for purposes or access to his premises, and this special easement is distinct, and is in addition to the right of user of the road, possessed by him as one of the general public for travel. “The right to a road or street which the landowner possesses as one of the public is different from that which vests in him as an adjoining proprietor, and, it is also distinct and different from his rights as owner of the servient estate. The' right which an abutter enjoys as one of the public and in common with other citizens is not property in such a sense as to entitle him to compensation on the discontinuance of the road or street; but with respect to the right which he has in the highway as • a means of enjoying the free and convient use of his abutting property it -is radically different, for .this right Is a specal one. If this special right is of value — and it is of value if it increases the worth of his abutting premises— then it is property, no matter whether it be of great or small value. Its value may furnish the standard for measuring the compensation, but it cannot change the nature of the right itself. For this reason, we think that the discontinuance or vacation of a street in such a *883manner as to prevent access to the property of an adjoining owner is a ‘taking’ of property within the constitutional inhibition, and cannot be lawful without compensation to such owner.” 2 Elliott on Roads and Streets (3 Ed.) section 1180.
We think it is a just rule that the abutting landowner on a public highway in the country has a special property right in the easement and free user of the public road for access purposes, and that when he is deprived of this property right by an abandonment of the highway by the county authorities he is entitled to special damages on account of such abandonment, on the same principle that a lot owner in a city is entitled to damages for the abandonment and closing of a street abutting on his property, as in both instances it is the taking or damaging of private property, a special right of easement and user in the road or street, for public use, for which compensation must be made. The particular value of the use and easement in the abutting highway is obvious, especially for purposes of egress, ingress, and access, and when the landowner is deprived of this incidental benefit and advantage by the county, his property is depreciated in value on account thereof, and his private property right has been taken for public use, in that the act of the public authorities in abandoning a road is in the public interest, and presumably for the public advantage, and in that way the abandonment of the road is “the taking or damaging of private property” of the abutting owner “for public use.”
In McCann v. Clarke County, 149 Iowa, 13, 15, 127 N. W. 1011, 1012 (36 L. R. A. [N. S.] 1115), an Iowa case, the court said:
“That the owner of land abutting a country highway may also suffer special damage because of its vacation is too clear for argument. Suppose that a farmer owns forty acres of land that abuts on a highway which furnishes him his only means of getting to his land, *884that the land on all sides of him is owned by others, and that such highway is vacated. It is true that the land originally taken from his forty reverts to him upon the vacation» of the highway; but that does not help him any, because his neighbors take back their land as well, and he is left without access to his land, unless he buys a way thereto. His right as one of the public is entirely different from his right to the highway as a means of enjoying the free and convenient use of his abutting property. This right is a special one, and, if it is of value to him, it is property which cannot be taken from him without compensation. See Ridgway v. Osceola, 139 Iowa, 590, 117 N. W. 974. Elliott on Roads and Streets (2 Ed.), section 877.
“It goes without saying that the value of the land is materially lessened by cutting off convenient access thereto, just the same as is the value of a city lot.”
The special property right that the abutting landowner has in a public highway is not to be damaged or taken from him without due compensation. The enjoyment of the property and improvements made thereon are to be considered in connection with the advantages of the public highway as a convenient outlet to the land, which is a valuable inducement to its ownership and goes to make up its usefulness and value. The owner has the right to expect that the established public highway will be continued and maintained as such; it is an advantage incident to his property which is indeed a special right going with the land, and which he may expect will continue with the land, and that he will not be deprived thereof for the public use without due compensation therefor. The following. authorities support the views announced, above: Pearsall v. Eaton County Supervisors, 74 Mich. 558, 42 N. W. 77, 4 L. R. A. 193; Peace v. McAdoo, 46 Misc. Rep. 295, 92 N. Y. Supp. 368; King v. Mayor, 102 N. Y. 172, 6 N. E. 395; Kray v. Muggli, 84 Minn. 90, 86 N. W. 882, 54 L. R. A. 473, 87 Am. St. Rep. 332; Butterworth v. Bartlett et al., *88550 Ind. 537; Petition of Concord & Pembroke, 50 N. H. 530; Kincaid v. Indianapolis Natural Gas Co., 124 Ind. 577; 24 N. E. 1066, 8 L. R. A. 602, 19 Am. St. Rep. 113; Town of Longmont v. Parker, 14 Colo. 386, 23 Pac. 443, 20 Am. St. Rep. 277; Tilly v. Mitchell & Lewis Co., 121 Wis. 1, 98 N. W. 969, 105 Am. St. Rep. 1007; Rainey v. Hinds County, 78 Miss. 308, 28 So. 875; Vicksburg v. Herman, 72 Miss. 211. 16 So. 434; I. C. Railroad v. State, 94 Miss. 759, 48 So. 561, 10 R. C. L. section 155, p. 177; 15 Cyc. 665; 37 Cyc. 193, 206.
The judgment of the lower court is reversed, and the case remanded.

Reversed and remanded.